Mr. Justice McKinstry delivered the following dissenting opinion, in which Mr. Justice Rhodes concurred:
The deed from the original co-tenants to Wright, and the conveyance by Wright to each of the former co-tenants, in severalty, of a particular portion of the lands previously held in common, operated to vest each with the entire title in a specific tract. We do not think the cases cited by the respondent establish the proposition for which he contends, that the effect of the deeds was not to enlarge the estate of the plaintiff Estefaná, but only to sever the joint possession. Prior to her marriage with the other plaintiff, and when she was the owner of an undivided interest in the southerly half of the ¡Rancho ¡Rincon de los Esteros, she sold and conveyed her right, title and interest in the tract known as Deray’s vineyard (and which is included within the boundaries of *383the land conveyed to her by Wright), to the defendant John Deray. The subsequent deeds to Wright, and from Wright to the plaintiff Estefana, made her a tenant in common with Derav, in the smaller tract previously conveyed to him. To the extent of her individual interest acquired subsequent to her deed to Deray, she was entitled to recover in this action.
The attempted description by metes and bounds in the deed, by the plaintiff Estefana, to the defendant Deray, is insufficient to convey any definite tract. The first description in the same deed is good, and the conveyance carried the vineyard of Deray, as the same existed at the date of the instrument.
In my opinion the judgment should have been reversed, and the cause remanded.